DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s reply filed 12/17/2021 is acknowledged; no claims are amended in this reply filed 12/17/2021. 
	 
Status of Claims
	Claims 1, 3-6, and 8-16 were previously pending in the application, with claims 2 and 7 having previously been canceled.
	No claims are amended, canceled, or newly added in the reply filed 12/17/2021. 
Accordingly, claims 1, 3-6, and 8-16 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster et al. ("Three-Pool Model of White Matter," Journal of Magnetic Resonance Imaging 17: 1-10 (2003), hereinafter "Lancaster") in view of Gullmar et al. ("Influence of anisotropic electrical conductivity in white matter tissue on the EEG/MEG forward and inverse solution. A high-resolution whole head simulation study," NeuroImage 51: 145-163 (2010), hereinafter "Gullmar"), further in view of Zuccolotto et al. (US 2017/0184696 A1, hereinafter “Zuccolotto”). 

Regarding claim 1, Lancaster discloses: 

estimating an extra-axonal fraction, an axonal fraction, and a myelin fraction ("this work presents methods for estimating pool fractions," Lancaster: Introduction; "The three unknowns (pool fractions) are calculated from the three constraining equations … where fmy, fma, and fmx are the pool fractions for the myelin, myelinated‐axon, and mixed pools, respectively," Lancaster: Materials and Methods) using T1- and T2-weighted MRI ("All images were acquired on a large-bore 1.9 Tesla clinical MRI system. Three spin-echo images were acquired: a T1-weighted image and dual-echo proton density (PD)-weighted/T2-weighted images," Lancaster: Materials and Methods) for the region of interest ("calculate fmy, fma, and fmx for each ROI" Lancaster: Materials and Methods). 
Lancaster remains silent on: 
A method of mapping tissue conductivity for personalized electrophysiological evaluation, treatment, or both, the method comprising:
assigning longitudinal and transverse flow directions to the region of interest using diffusion-weighted MRI; and
using the extra-axonal fraction of the region of interest to evaluate anisotropy
and using the assigned longitudinal and transverse flow of the region of interest to evaluate the electrophysiology of the region of interest, to dose electrophysiological treatment of the region of interest, or both.
However, in a similar study in the same field of endeavor, Gullmar teaches a study to “investigate the influence of anisotropic electrical conductivity in white matter” of the brain (Abstract): 
A method of mapping tissue conductivity ("to generate conductivity tensors," Gullmar: Abstract) for personalized electrophysiological evaluation ("investigate the influence of anisotropic electrical conductivity in white matter" Gullmar: Abstract; [Based on the definition of electrophysiology to be the 
assigning longitudinal and transverse flow directions to the region of interest using diffusion-weighted MRI ("Eqs. (5) and (6) show how the longitudinal σ‖ and transverse σ⊥ conductivity tensor eigenvalues are calculated from the isotropic conductivity value," Gullmar: Materials and Methods; "In the elements of the forefront the assigned conductivity tensor is drawn. The color of each tensor codes the principal direction (largest eigenvector) of the tensor," Gullmar: Results); and
to evaluate anisotropy ("for the diffusion tensor data, the scalar fractional anisotropy map (FA map) was aligned with the extracted brain volume obtained from the T1-weighted data" Gullmar: Materials and Methods)
and using the assigned longitudinal and transverse flow of the region of interest ("Eqs. (5) and (6) show how the longitudinal σ‖ and transverse σ⊥ conductivity tensor eigenvalues are calculated from the isotropic conductivity value," Gullmar: Materials and Methods) to evaluate the electrophysiology of the region of interest ("investigate the influence of anisotropic electrical conductivity in white matter" Gullmar: Abstract), to dose electrophysiological treatment of the region of interest, or both.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of estimating an extra-axonal fraction using MRI images disclosed by Lancaster, by including the method of mapping tissue conductivity, including the step of assigning longitudinal and transverse flow directions, as taught by Gullmar. One of ordinary skill in the art would have been motivated to make this modification because the tissue conductivity map and associated longitudinal and transverse flow directions are among the factors that can be used "to investigate the influence of anisotropic electrical conductivity in white matter," (Gullmar: Abstract). 
	In further regard to claim 1, the combination of Lancaster and Gullmar remain silent on: 
using the extra-axonal fraction of the region of interest to evaluate anisotropy. 
	However, in a related invention in a similar field of endeavor, Zuccolotto teaches a universal MRI phantom for calibrated anisotropic imaging (Title): 
using the extra-axonal fraction of the region of interest to evaluate anisotropy (“a second type of water, namely the extra-axonal water or hindered water. This is the water between the axons. Depending on the compaction of the axons, the spacing between the fibers 12 can closely mimic the diffusion of the intra -axonal (restricted water) but as the extra-axonal water exceeds the intra -axonal water the anisotropic diffusion rapidly drops. It is believed to be critical for an MRI system to accurately measure the axonal integrity of a tract (as in TBI induced diffuse axonal injury) to distinguish intra -axonal water from extra-axonal water effects” Zuccolotto: [0101]). 
	Despite that Zuccolotto does not mention myelin fraction (which is taught by the primary reference, Lancaster), it does teach that there is an extra-axonal component (or fraction) and an intra-axonal component (or fraction), and further teaches that when the extra-axonal water exceeds the intra-axonal water (representing using the extra-axonal fraction), the anisotropy decreases (representing evaluating anisotropy). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-pool model of white matter disclosed by Lancaster, by including the MRI phantom for anisotropic imaging as taught by Zuccolotto. One of ordinary skill in the art would have been motivated to make this modification because it “is believed to be critical for an MRI system to accurately measure the axonal integrity of a tract (as in TBI induced diffuse axonal injury) to distinguish intra -axonal water from extra-axonal water effects. The phantom 10 for calibrated anisotropic imaging using fluid 14 filled fibers 12 according to the present invention is the first phantom technology that supports this critical measurement capability” (Zuccolotto: [0101]). 

Regarding claim 5, the combination of Lancaster, Gullmar, and Zuccolotto discloses: 
The method of claim 1, as described above. 
Lancaster remains silent on: 
wherein assigning longitudinal and transverse flow directions further comprises: 
deriving eigenvectors and eigenvalues from the diffusion-weighted magnetic resonance imaging using a three-dimensional Gaussian fit. 
However, in a similar study in the same field of endeavor, Gullmar teaches a study to “investigate the influence of anisotropic electrical conductivity in white matter” of the brain (Abstract): 
wherein assigning longitudinal and transverse flow directions ("longitudinal σ‖ and transverse σ⊥ conductivity tensor eigenvalues are calculated," Gullmar: Materials and Methods) further comprises: 
deriving eigenvectors ("The conductivity tensors for the white matter segment were determined using the orientation (eigenvectors) from a diffusion tensor measurement," Gullmar: Discussion) and eigenvalues ("eigenvalues of the conductivity tensors calculated from the diffusion tensor data," Gullmar: Materials and Methods) from the diffusion-weighted magnetic resonance imaging using a three-dimensional Gaussian fit (“white matter was extracted as a binary mask that was smoothed with a 3D Gaussian kernel,” Gullmar: Materials and Methods).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Lancaster, by including the step of deriving eigenvectors and eigenvalues from the diffusion-weighted magnetic resonance imaging using a three-dimensional Gaussian fit as taught by Gullmar. One of ordinary skill in the art would have been motivated to make this modification because “using the effective medium approach, it is possible to calculate conductivity tensor eigenvalues directly from diffusion tensor eigenvalues,” (Gullmar: Materials and Methods). 

Regarding claim 6, the combination of Lancaster, Gullmar, and Zuccolotto discloses: 
The method of claim 5, as described above. 
Lancaster remains silent on: 
wherein the eigenvectors and eigenvalues define a direction ellipse.
However, in a similar study in the same field of endeavor, Gullmar teaches a study to “investigate the influence of anisotropic electrical conductivity in white matter” of the brain (Abstract): 
wherein the eigenvectors and eigenvalues define a direction ellipse ("the eigenvalues of the conductivity tensors calculated from the diffusion tensor data (see Eq. 3) were adjusted in such a way that the volume of the ellipsoid corresponded to the volume of the isotropic conductivity sphere," Gullmar: Materials and Methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Lancaster, by including the step of deriving eigenvectors and eigenvalues from the diffusion-weighted magnetic resonance imaging using a three-dimensional Gaussian fit as taught by Gullmar. One of ordinary skill in the art would have been motivated to make this modification because “using the effective medium approach, it is possible to calculate conductivity tensor eigenvalues directly from diffusion tensor eigenvalues,” (Gullmar: Materials and Methods). 

Regarding claim 8, Lancaster discloses:
estimating an extra-axonal fraction ("this work presents methods for estimating pool fractions," Lancaster: Introduction) of a region of interest using the pluralities of T1- and T2-weighted images ("All images were acquired on a large-bore 1.9 Tesla clinical MRI system. Three spin-echo images were acquired: a T1-weighted image and dual-echo proton density (PD)-weighted/T2-weighted images," Lancaster: Materials and Methods),

Lancaster remains silent on: 
A method of mapping biological conductivity
for personalized electrophysiological evaluation, treatment, or both, the method comprising:
acquiring a plurality of T1-weighted images of a biological tissue;
acquiring a plurality of T2-weighted images of the biological tissue;
acquiring a plurality of diffusion-weighted images of the biological tissue;
estimating a longitudinal direction of anisotropy and a transverse direction of anisotropy for the region of interest using the plurality of diffusion-weighted images; and
using the extra-axonal fraction of the region of interest to evaluate anisotropy
and using the assigned longitudinal direction of anisotropy and the transverse direction of anisotropy for the region of interest to evaluate the electrophysiology of the region of interest, to dose electrophysiological treatment of the region of interest, or both.
However, in a similar study in the same field of endeavor, Gullmar teaches a study to “investigate the influence of anisotropic electrical conductivity in white matter” of the brain (Abstract): 
A method of mapping biological conductivity ("investigated the influence of anisotropic conductivity in different tissue layers," Gullmar: Introduction)
for personalized electrophysiological evaluation, treatment, or both, the method comprising:
acquiring a plurality of T1-weighted images of a biological tissue ("T1-, T2-weighted and diffusion tensor data sets were acquired on a healthy volunteer (male, 30 years) by using a Tim Trio 3T MR whole-body scanner," Gullmar: Materials and Methods);
T2-weighted and diffusion tensor data sets were acquired on a healthy volunteer (male, 30 years) by using a Tim Trio 3T MR whole-body scanner," Gullmar: Materials and Methods);
acquiring a plurality of diffusion-weighted images of the biological tissue ("T1-, T2-weighted and diffusion tensor data sets were acquired on a healthy volunteer (male, 30 years) by using a Tim Trio 3T MR whole-body scanner," Gullmar: Materials and Methods; It is known to one of ordinary skill in the art that diffusion tensor imaging is one type of diffusion-weighted MR imaging); 
estimating a longitudinal direction of anisotropy and a transverse direction of anisotropy ("Eqs. (5) and (6) show how the longitudinal σ‖ and transverse σ⊥ conductivity tensor eigenvalues are calculated from the isotropic conductivity value," Gullmar: Materials and Methods) for the region of interest using the plurality of diffusion-weighted images ("One common feature of all these studies is that the anisotropy information is derived from diffusion tensor data acquired with magnetic resonance imaging (MRI)," Gullmar: Introduction); and
to evaluate anisotropy ("for the diffusion tensor data, the scalar fractional anisotropy map (FA map) was aligned with the extracted brain volume obtained from the T1-weighted data" Gullmar: Materials and Methods)
and using the assigned longitudinal direction of anisotropy and the transverse direction of anisotropy for the region of interest ("Eqs. (5) and (6) show how the longitudinal σ‖ and transverse σ⊥ conductivity tensor eigenvalues are calculated from the isotropic conductivity value," Gullmar: Materials and Methods) to evaluate the electrophysiology of the region of interest ("investigate the influence of anisotropic electrical conductivity in white matter" Gullmar: Abstract), to dose electrophysiological treatment of the region of interest, or both.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps for estimating an extra-axonal fraction disclosed by Lancaster, by including the method of mapping biological conductivity, including the step of estimating a longitudinal and a transverse direction of anisotropy, as taught by Gullmar. One of ordinary skill in the art would have been motivated to make this modification because while there are many studies that map biological conductivities under the assumption that the tissue is isotropic, “anisotropy of the electrical conductivity and the characteristic structure of the tissue, in which the electric sources are embedded, are, however, neglected with these models,” (Gullmar: Introduction). Gullmar asserts that is would be beneficial to “overcome these limitations by using different models of anisotropy and investigating the effects of anisotropic white matter tissue,” (Gullmar: Introduction).
In further regard to claim 1, the combination of Lancaster and Gullmar remain silent on: 
using the extra-axonal fraction of the region of interest to evaluate anisotropy. 
	However, in a related invention in a similar field of endeavor, Zuccolotto teaches a universal MRI phantom for calibrated anisotropic imaging (Title): 
using the extra-axonal fraction of the region of interest to evaluate anisotropy (“a second type of water, namely the extra-axonal water or hindered water. This is the water between the axons. Depending on the compaction of the axons, the spacing between the fibers 12 can closely mimic the diffusion of the intra -axonal (restricted water) but as the extra-axonal water exceeds the intra -axonal water the anisotropic diffusion rapidly drops. It is believed to be critical for an MRI system to accurately measure the axonal integrity of a tract (as in TBI induced diffuse axonal injury) to distinguish intra -axonal water from extra-axonal water effects” Zuccolotto: [0101]). 
	Despite that Zuccolotto does not mention myelin fraction (which is taught by the primary reference, Lancaster), it does teach that there is an extra-axonal component (or fraction) and an intra-axonal component (or fraction), and further teaches that when the extra-axonal water exceeds the intra-axonal water (representing using the extra-axonal fraction), the anisotropy decreases (representing evaluating anisotropy). 
believed to be critical for an MRI system to accurately measure the axonal integrity of a tract (as in TBI induced diffuse axonal injury) to distinguish intra -axonal water from extra-axonal water effects. The phantom 10 for calibrated anisotropic imaging using fluid 14 filled fibers 12 according to the present invention is the first phantom technology that supports this critical measurement capability” (Zuccolotto: [0101]). 

	Regarding claim 9, the combination of Lancaster, Gullmar, and Zuccolotto discloses: 
The method of claim 8, as described above. 
	Lancaster further discloses: 
wherein the region of interest is an image pixel ("Each voxel contains a collection of many axons, often with different diameters and with myelin content varying by axon diameter," Lancaster: Discussion; [It is commonly known in the art that a voxel is simply a pixel in 3D.]).   

	Regarding claim 10, the combination of Lancaster, Gullmar, and Zuccolotto discloses: 
The method of claim 8, as described above. 
	Lancaster further discloses: 
wherein the region of interest is a plurality of adjacent pixels ("ROIs defined in this manner included data from >100 voxels," Lancaster: Materials and Methods; [Once again, it is commonly known in the art that a voxel is simply a pixel in 3D.]). 

Regarding claim 11, the combination of Lancaster, Gullmar, and Zuccolotto discloses: 

	Lancaster further discloses: 
wherein estimating the extra-axonal fraction ("The three unknowns (pool fractions) are calculated from the three constraining equations … where fmy, fma, and fmx are the pool fractions for the myelin, myelinated‐axon, and mixed pools, respectively," Lancaster: Materials and Methods; The extra-axonal fraction, as claimed by the present application, is the equivalent to mixed pools fraction disclosed by Lancaster, and further described as "the mixed pool is made up of water in intracellular (unmyelinated axons and glia) and extracellular (interstitial and intravascular) subcompartments," Lancaster: Introduction) further comprises:
estimating an axonal fraction; and estimating a myelin fraction ("The myelin sheath acts as a water diffusion‐restricting barrier, forming three major distinct water pools: a myelin pool (contained within dark bands, such as around A8), a myelinated axon pool (surrounded by dark bands), and a mixed pool (all others)," Lancaster: Introduction, Figure 1).

Regarding claim 12, the combination of Lancaster, Gullmar, and Zuccolotto discloses: 
The method of claim 11, as described above. 
	Lancaster further discloses: 
wherein the extra-axonal, axonal, and myelin fractions are calculated ("The three unknowns (pool fractions) are calculated from the three constraining equations (Eqs. [A3], [A4], and [A7]) using the following matrix equation" Lancaster: Materials and Methods, Appendix A) according to:

    PNG
    media_image1.png
    100
    387
    media_image1.png
    Greyscale

ma, the myelin fraction is fmy, the extra-axonal fraction is fmx ("where fmy, fma, and fmx are the pool fractions for the myelin, myelinated‐axon, and mixed pools, respectively," Lancaster: Materials and Methods; [The exact matrix equation claimed above is disclosed by Lancaster in the Materials and Methods section, and is labeled ‘Equation 1’ in that study.]);
the w1 weighting factors are calculated from the plurality of T1-weighted images ("Equation [A4] provides the spin‐lattice (T1) constraint for the three‐pool WM model," Lancaster: Appendix A; [Equation [A4] as disclosed by Lancaster is: 

    PNG
    media_image2.png
    59
    558
    media_image2.png
    Greyscale

Equation [A4] allows one to solve for the three different values of w1 needed for Equation 1 (w1my, w1ma, and w1mx), or the w1 weighting factors.]),
and the w2 weighting factors are calculated from the plurality of T2-weighted images ("Equation [A7] provides a spin‐spin (T2) constraint for the three‐pool WM model," Lancaster: Appendix A; [Equation [A7] as disclosed by Lancaster is:

    PNG
    media_image3.png
    85
    551
    media_image3.png
    Greyscale

Equation [A7] allows one to solve for the three different values of w2 needed for Equation 1 (w2my, w2ma, and w2mx), or the w2 weighting factors.]). 

Regarding claim 13, the combination of Lancaster, Gullmar, and Zuccolotto discloses: 
The method of claim 12, as described above. 
	Lancaster further discloses: 
wherein estimating the first, second, and third fractions further comprises:

    PNG
    media_image4.png
    240
    642
    media_image4.png
    Greyscale

([The set of equations directly above as claimed comprises four equations. Those exact four equations are disclosed by Lancaster in Equations [A4]-[A7] of Appendix A)].). 

	Regarding claim 14, the combination of Lancaster, Gullmar, and Zuccolotto discloses: 
The method of claim 8, as described above. 
	Lancaster remains silent on: 
wherein estimating the longitudinal and transverse directions of anisotropy comprises: deriving eigenvectors and eigenvalues from the plurality of diffusion-weighted images using a three-dimensional Gaussian fit.
However, in a similar study in the same field of endeavor, Gullmar teaches a study to “investigate the influence of anisotropic electrical conductivity in white matter” of the brain (Abstract): 
wherein estimating the longitudinal and transverse directions of anisotropy ("longitudinal σ‖ and transverse σ⊥ conductivity tensor eigenvalues are calculated," Gullmar: Materials and Methods) comprises: 
deriving eigenvectors and eigenvalues ("eigenvalues of the conductivity tensors calculated from the diffusion tensor data," Gullmar: Materials and Methods) from the plurality of diffusion-weighted images ("For the diffusion tensor data set we used a twice-refocused spin-echo echo-planar imaging (TRSE-EPI) sequence to reduce the sensitivity of the diffusion weighted images," Gullmar: Materials and Methods) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps for estimating an extra-axonal fraction disclosed by Lancaster, by including the method of mapping biological conductivity, including the step of estimating a longitudinal and a transverse direction of anisotropy, as taught by Gullmar. One of ordinary skill in the art would have been motivated to make this modification because while there are many studies that map biological conductivities under the assumption that the tissue is isotropic, “anisotropy of the electrical conductivity and the characteristic structure of the tissue, in which the electric sources are embedded, are, however, neglected with these models,” Gullmar: Introduction. Gullmar asserts that is would be beneficial to “overcome these limitations by using different models of anisotropy and investigating the effects of anisotropic white matter tissue,” Gullmar: Introduction. 

	Regarding claim 15, the combination of Lancaster, Gullmar, and Zuccolotto discloses: 
The method of claim 14, as described above. 
	Lancaster remains silent on: 
wherein the eigenvectors and eigenvalues define a direction ellipse.
However, in a similar study in the same field of endeavor, Gullmar teaches a study to “investigate the influence of anisotropic electrical conductivity in white matter” of the brain (Abstract): 
wherein the eigenvectors and eigenvalues define a direction ellipse ("the eigenvalues of the conductivity tensors calculated from the diffusion tensor data (see Eq. 3) were adjusted in such a way that the volume of the ellipsoid corresponded to the volume of the isotropic conductivity sphere," Gullmar: Materials and Methods).


Regarding claim 16, the combination of Lancaster, Gullmar, and Zuccolotto discloses: 
The method of claim 8, as described above. 
	Lancaster further discloses: 
reducing or removing at least one image artifact ("Presaturation of a slab inferior to the scan volume was used to minimize arterial inflow artifacts for all images," Lancaster: Materials and Methods) from the plurality of T1-weighted images, the plurality of T2-weighted images, the plurality of diffusion-weighted images, or a combination thereof.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster in view of Gullmar and Zuccolotto, further in view of Elster (Notice of References Cited Non-Patent Documents Items W and X: "What is T1 relaxation?" and "What is T2 relaxation?"; both from Questions and Answers in MRI; captured from 2016; hereinafter "Elster").

Regarding claim 3, the combination of Lancaster, Gullmar, and Zuccolotto discloses: 
The method of claim 1, as described above. 
	Lancaster further discloses: 
wherein the extra-axonal, axonal, and myelin fractions are calculated ("The three unknowns (pool fractions) are calculated from the three constraining equations (Eqs. [A3], [A4], and [A7]) using the following matrix equation" Lancaster: Materials and Methods, Appendix A) according to:

    PNG
    media_image1.png
    100
    387
    media_image1.png
    Greyscale

wherein the axonal fraction is fma, the myelin fraction is fmy, the extra-axonal fraction is fmx ("where fmy, fma, and fmx are the pool fractions for the myelin, myelinated‐axon, and mixed pools, respectively," Lancaster: Materials and Methods; [The exact matrix equation claimed above is disclosed by Lancaster in the Materials and Methods section, and is labeled ‘Equation 1’ in that study.]), 
the w1 weighting factors are calculated ("Equation [A4] provides the spin‐lattice (T1) constraint for the three‐pool WM model," Lancaster: Appendix A; [Equation [A4] as disclosed by Lancaster is: 

    PNG
    media_image2.png
    59
    558
    media_image2.png
    Greyscale

Equation [A4] allows one to solve for the three different values of w1 needed for Equation 1 (w1my, w1ma, and w1mx), or the w1 weighting factors.]),  
and the w2 weighting factors are calculated ("Equation [A7] provides a spin‐spin (T2) constraint for the three‐pool WM model," Lancaster: Appendix A; [Equation [A7] as disclosed by Lancaster is: 

    PNG
    media_image3.png
    85
    551
    media_image3.png
    Greyscale

my, w2ma, and w2mx), or the w2 weighting factors.]). 
	The combination of Lancaster, Gullmar, and Zuccolotto remains silent on: 
the w1 weighting factors are calculated from measured longitudinal relaxation rates,
and the w2 weighting factors are calculated from transverse relaxation rates.
However, on a site discussing a similar field of endeavor, Elster teaches principles of magnetic resonance imaging including a summary of T1 and T2 relaxation, which are also commonly known as longitudinal relaxation and transverse relaxation, respectively: 
the w1 weighting factors are calculated from measured longitudinal relaxation rates ("Synonyms for T1 relaxation include longitudinal relaxation, thermal relaxation and spin-lattice relaxation," Elster: T1 relaxation), 
and the w2 weighting factors are calculated from transverse relaxation rates ("Synonyms for T2 relaxation are transverse relaxation and spin-spin relaxation," Elster: T2 relaxation).
Therefore, the w1 weighting factors acquired through Equation [A4] are in fact being calculated from longitudinal relaxation rates, as the spin‐lattice (T1) constraint disclosed by Lancaster is the equivalent to the longitudinal relaxation rate (taught by Elster). Furthermore, the w2 weighting factors acquired through Equation [A7] are in fact being calculated from transverse relaxation rates, as the spin‐spin (T2) constraint disclosed by Lancaster is the equivalent to the transverse relaxation rate (taught by Elster). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, and associated steps, disclosed by Lancaster, by including the alternative terminology for longitudinal and transverse relaxation rates as taught by Elster. One of ordinary skill in the art would have been motivated to make this modification because “T1 is the z)” Elster: T1 Relaxation and “T2 is the time constant for decay/dephasing of transverse magnetization (Mxy)” Elster: T2 Relaxation.

Regarding claim 4, the combination of Lancaster, Gullmar, Zuccolotto, and Elster discloses: 
The method of claim 3, as described above. 
	Lancaster further discloses: 
wherein estimating the axonal, myelin, and extra-axonal fractions further comprises:

    PNG
    media_image4.png
    240
    642
    media_image4.png
    Greyscale

([The set of equations directly above as claimed comprises four equations. Those exact four equations are disclosed by Lancaster in Equations [A4]-[A7] of Appendix A]). 

Response to Arguments
	Applicant argues the following: 

Applicant submits that Examiner notes that myelinated water fraction is not taught by Zuccolotto, and submits that Examiner attempts to waive away this lack of teaching because Zuccolotto affirms that when extra-axonal fraction exceeds intra-axonal fraction, then anisotropy is decreased. Applicant provides the following arguments with respect to this interpretation, each of which will be addressed individually below. 

Regarding the first argument, Applicant submits: 

	Firstly, Applicant submits that the claimed invention explicitly includes a myelinated fraction in its calculations. Applicant submits that the myelinated-fraction 

	In response, Examiner respectfully submits that the primary reference (Lancaster) also explicitly includes a myelinated fraction in its calculations ("The three unknowns (pool fractions) are calculated from the three constraining equations … where fmy, fma, and fmx are the pool fractions for the myelin, myelinated‐axon, and mixed pools, respectively," Lancaster: Materials and Methods). Since the inclusion of a myelinated fraction is already disclosed by Lancaster, it is not required for, nor is Examiner relying upon, Zuccolotto to teach the use of the myelinated fraction. Conversely, Examiner is only relying upon Zuccolotto for teaching the limitation of using the extra-axonal fraction of the region of interest to evaluate anisotropy. Furthermore, Examiner respectfully submits that the purpose of including the description of Zuccolotto (in the final paragraph of page 6 of the Non-Final Office Action dated 06/23/2021) is to show how the extra-axonal fraction is being used to evaluate anisotropy. This description was not included for the purpose of waiving away any lack of teaching. Examiner respectfully submits that Applicant’s argument – that Zuccolotto does not teach the myelinated water fraction – is moot, as this reference was never relied upon to teach this limitation, since the limitation had previously been disclosed by Lancaster. 

Regarding the second argument, Applicant submits: 

	Secondly, Applicant submits that the elimination of myelinated fraction in Zuccolotto fails to consider the rate of proton exchange between the myelinated fraction and the intra-axonal fraction or between the myelinated fraction and extra-axonal fraction. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, Examiner respectfully submits that it is noted that the features upon which applicant relies (i.e., any consideration of the rate of proton exchange between the myelinated fraction In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the claims as currently presented do not require the consideration of the rate of proton exchange. 

Regarding the final argument, Applicant submits: 

	Applicant submits that the effects of myelination on T1 and T2 signals is a primary focus of Lancaster’s work, and that myelination significantly increases from birth to the teenage years. Applicant submits that the claimed invention permits mapping tissue conductivity that includes a consideration of the state of myelination, and further submits that Zuccolotto completely disregards the state of myelination. 

	In response, Examiner respectfully submits that while Zuccolotto may disregard the state of myelination, the effects of myelination are nonetheless taught by the combination of prior art references, as Lancaster clearly discloses the estimation of an extra-axonal fraction, an axonal fraction, and a myelin fraction. Additionally, Examiner respectfully submits that the only limitation which Zuccolotto is responsible for teaching is using the extra-axonal fraction of the region of interest to evaluate anisotropy. Thus, the argument that Zuccolotto disregards the state of myelination is not persuasive, as Examiner is not relying on Zuccolotto for teaching the effect of myelination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basser et al. (US 8380280 B2, hereinafter “Basser”) discloses non-invasive in vivo MRI axon diameter measurement methods (Title), in which “MR images of specimens exhibiting anisotropic translational diffusion such as brain white matter can be used in the diagnosis and therapy of a variety of disorders as well as the assessment of normal and abnormal brain development, degeneration, and aging” (Col. 6). Basser further discloses that “representative water molecules 102-107 or other spin species are situated in an extra-axonal space 110 surrounding representative axons 120, 122 and exhibit anisotropic diffusion” (Col. 7). The water molecules in the extra-axonal space (representing the extra-axonal fraction of the region of interest) exhibit anisotropic diffusion (representing the evaluation of anisotropy using the extra-axonal fraction). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793